UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09561 CENTURY CAPITAL MANAGEMENT TRUST (Exact name of Registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Jennifer J. Mortimer c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: 10/31 Date of reporting period: 07/31/2014 Item 1. Schedule of Investments. CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS – AS OF JULY 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 92.8% Consumer Discretionary - 18.0% Auto Components - 3.3% Lear Corp. $ Hotels, Restaurants & Leisure - 6.3% Marriott International, Inc., Class A Starbucks Corp. Internet & Catalog Retail - 2.0% Priceline.com, Inc.(a) Media - 6.4% DIRECTV(a) Discovery Communications, Inc., Class C(a) Total Consumer Discretionary Consumer Staples - 6.0% Beverages - 3.3% PepsiCo, Inc. Food & Staples Retailing - 2.7% CVS Caremark Corp. Total Consumer Staples Energy - 3.9% Energy Equipment & Services - 3.9% FMC Technologies, Inc.(a) Financials - 8.2% Diversified Financial Services - 0.3% 4 Berkshire Hathaway, Inc.,Class A(a) Real Estate Investment Trust (REITs) - 3.9% American Tower Corp. Real Estate Management & Development - 4.0% CBRE Group, Inc., Class A(a) Total Financials Health Care - 12.2% Biotechnology - 7.0% Alexion Pharmaceuticals, Inc.(a) Celgene Corp.(a) Grifols SA, Sponsored ADR, Class B Health Care Providers & Services - 1.1% Express Scripts Holding Co.(a) Pharmaceuticals - 4.1% Actavis PLC(a) Total Health Care Industrials - 9.5% Aerospace & Defense - 3.6% B/E Aerospace, Inc.(a) Shares Value Industrials (continued) Construction & Engineering - 2.7% Fluor Corp. $ Road & Rail - 3.2% Union Pacific Corp. Total Industrials Information Technology - 26.8% Internet Software & Services - 10.8% eBay, Inc.(a) Equinix, Inc.(a) Google, Inc., Class A(a) Google, Inc., Class C(a) IT Services - 7.8% International Business Machines Corp. Visa, Inc., Class A Western Union Co. Software - 4.5% Adobe Systems, Inc.(a) Oracle Corp. Technology Hardware, Storage & Peripherals - 3.7% Apple, Inc. Total Information Technology Materials - 8.2% Chemicals - 8.2% LyondellBasell Industries NV, Class A Monsanto Co. Total Materials TOTAL COMMON STOCKS (Cost $142,409,705) SHORT-TERM INVESTMENTS - 7.2% Money Market Mutual Funds - 7.2% State Street Institutional U.S. Government Money Market Fund - Investment Class (0.00%(b) 7 Day Yield) TOTAL SHORT-TERM INVESTMENTS (Cost $15,727,314) TOTAL INVESTMENTS - 100.0% (Cost, $158,137,019) Other Assets in Excess of Liabilities - 0.0%(c) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. (c) Less than 0.05% of total net assets. See Notes to Portfolio of Investments. CENTURY FUNDS Abbreviations: ADR - American Depositary Receipt NV - Naamloze Vennootschap (Dutch: Limited Liability Company) PLC - Public Limited Company SA - Generally designated corporations in various countries, mostly those employing civil law The net unrealized appreciation/depreciation of investments based on federal tax cost as of July 31, 2014 was as follows: Gross appreciation on investments $ Gross depreciation on investments ) Net unrealized appreciation $ Cost of investments for federal income tax purposes $ See Notes to Portfolio of Investments. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS – AS OF JULY 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 96.0% Consumer Discretionary - 14.6% Auto Components - 2.0% Gentherm, Inc.(a) $ Diversified Consumer Services - 1.3% Sotheby's Hotels, Restaurants & Leisure - 1.5% Buffalo Wild Wings, Inc.(a) Ruth's Hospitality Group, Inc. Household Durables - 1.6% Ryland Group, Inc. Internet & Catalog Retail - 2.4% HomeAway, Inc.(a) Media - 1.2% Cumulus Media, Inc., Class A(a) Textiles, Apparel & Luxury Goods - 4.6% Hanesbrands, Inc. Movado Group, Inc. Total Consumer Discretionary Consumer Staples - 0.2% Food & Staples Retailing - 0.2% PriceSmart, Inc. Energy - 3.7% Energy Equipment & Services - 2.6% Basic Energy Services, Inc.(a) C&J Energy Services, Inc.(a) Key Energy Services, Inc.(a) Oil, Gas & Consumable Fuels - 1.1% Penn Virginia Corp.(a) Total Energy Financials - 8.2% Banks - 2.3% Eagle Bancorp, Inc.(a) Capital Markets - 3.1% Cohen & Steers, Inc. Diversified Financial Services - 1.7% Marlin Business Services Corp. Insurance - 1.1% American Equity Investment Life Holding Co. Total Financials Health Care - 23.6% Biotechnology - 2.0% Insys Therapeutics, Inc.(a) NPS Pharmaceuticals, Inc.(a) Health Care Equipment & Supplies - 3.1% Cyberonics, Inc.(a) Globus Medical, Inc., Class A(a) Shares Value Health Care (continued) Health Care Providers & Services - 8.4% Acadia Healthcare Co., Inc.(a) $ Air Methods Corp.(a) AMN Healthcare Services, Inc.(a) Brookdale Senior Living, Inc.(a) PharMerica Corp.(a) Health Care Technology - 0.9% Medidata Solutions, Inc.(a) Life Sciences Tools & Services - 4.5% Bruker Corp.(a) Cambrex Corp.(a) WuXi PharmaTech (Cayman), Inc., Sponsored ADR(a) Pharmaceuticals - 4.7% Akorn, Inc.(a) Jazz Pharmaceuticals PLC(a) Lannett Co., Inc.(a) TherapeuticsMD, Inc.(a) Total Health Care Industrials - 14.7% Building Products - 2.5% NCI Building Systems, Inc.(a) Universal Forest Products, Inc. Commercial Services & Supplies - 2.8% Herman Miller, Inc. Electrical Equipment - 2.3% Generac Holdings, Inc.(a) Professional Services - 2.5% Kforce, Inc. Road & Rail - 2.2% Saia, Inc.(a) Trading Companies & Distributors - 2.4% CAI International, Inc.(a) Total Industrials Information Technology - 25.7% Communications Equipment - 3.9% Palo Alto Networks, Inc.(a) Sonus Networks, Inc.(a) Ubiquiti Networks, Inc.(a) Internet Software & Services - 12.9% comScore, Inc.(a) Constant Contact, Inc.(a) Dealertrack Technologies, Inc.(a) Demandware, Inc.(a) j2 Global, Inc. Web.com Group, Inc.(a) Semiconductors & Semiconductor Equipment - 5.1% Cavium, Inc.(a) Mellanox Technologies Ltd.(a) Monolithic Power Systems, Inc. Software - 3.8% Callidus Software, Inc.(a) See Notes to Portfolio of Investments. CENTURY FUNDS Shares Value Information Technology (continued) Software (continued) Proofpoint, Inc.(a) $ Tyler Technologies, Inc.(a) Total Information Technology Materials - 5.3% Chemicals - 1.0% Calgon Carbon Corp.(a) Construction Materials - 1.8% Eagle Materials, Inc. Metals & Mining - 2.5% U.S. Silica Holdings, Inc. Total Materials TOTAL COMMON STOCKS (Cost $315,860,157) SHORT-TERM INVESTMENTS - 5.2% Money Market Mutual Funds - 5.2% State Street Institutional U.S. Government Money Market Fund - Investment Class (0.00%(b) 7 Day Yield) TOTAL SHORT-TERM INVESTMENTS (Cost $20,253,022) TOTAL INVESTMENTS - 101.2% (Cost, $336,113,179) Liabilities in Excess of Other Assets - (1.2%) ) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. Abbreviations: ADR - American Depositary Receipt Ltd. - Limited PLC - Public Limited Company The net unrealized appreciation/depreciation of investments based on federal tax cost as of July 31, 2014 was as follows: Gross appreciation on investments $ Gross depreciation on investments ) Net unrealized appreciation $ Cost of investments for federal income tax purposes $ See Notes to Portfolio of Investments. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND PORTFOLIO OF INVESTMENTS – AS OF JULY 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 96.7% Consumer Discretionary - 15.3% Auto Components - 1.5% Gentherm, Inc.(a) $ Diversified Consumer Services - 2.0% Grand Canyon Education, Inc.(a) Hotels, Restaurants & Leisure - 1.0% Buffalo Wild Wings, Inc.(a) Household Durables - 1.9% Jarden Corp.(a) Internet & Catalog Retail - 1.7% HomeAway, Inc.(a) Multiline Retail - 2.0% Big Lots, Inc. Textiles, Apparel & Luxury Goods - 5.2% Deckers Outdoor Corp.(a) Hanesbrands, Inc. Kate Spade & Co.(a) Total Consumer Discretionary Consumer Staples - 1.8% Food Products - 1.8% WhiteWave Foods Co., Class A(a) Energy - 4.6% Energy Equipment & Services - 2.0% C&J Energy Services, Inc.(a) CARBO Ceramics, Inc. Oil, Gas & Consumable Fuels - 2.6% Gulfport Energy Corp.(a) Penn Virginia Corp.(a) Total Energy Financials - 4.0% Banks - 2.1% PrivateBancorp, Inc. Real Estate Investment Trusts (REITs) - 1.9% Education Realty Trust, Inc. Total Financials Health Care - 22.2% Biotechnology - 1.8% Alkermes PLC(a) Health Care Equipment & Supplies - 7.3% CareFusion Corp.(a) Cooper Companies, Inc. Cyberonics, Inc.(a) Globus Medical, Inc., Class A(a) Health Care Providers & Services - 4.3% Universal Health Services, Inc., Class B Shares Value Health Care (continued) Health Care Providers & Services (continued) VCA, Inc.(a) $ Health Care Technology - 1.0% Medidata Solutions, Inc.(a) Life Sciences Tools & Services - 1.3% Cambrex Corp.(a) Pharmaceuticals - 6.5% Akorn, Inc.(a) Endo International PLC(a) Lannett Co., Inc.(a) Salix Pharmaceuticals Ltd.(a) Total Health Care Industrials - 19.4% Aerospace & Defense - 1.7% B/E Aerospace, Inc.(a) Airlines - 2.1% Spirit Airlines, Inc.(a) Electrical Equipment - 1.0% Generac Holdings, Inc.(a) Machinery - 6.5% Greenbrier Companies, Inc. ITT Corp. Snap-on, Inc. Professional Services - 2.1% FTI Consulting, Inc.(a) Road & Rail - 2.1% Kansas City Southern Trading Companies & Distributors - 3.9% MSC Industrial Direct Co., Inc., Class A United Rentals, Inc.(a) Total Industrials Information Technology - 26.2% Communications Equipment - 5.0% F5 Networks, Inc.(a) Palo Alto Networks, Inc.(a) Ubiquiti Networks, Inc.(a) Electronic Equipment, Instruments & Components - 1.0% Zebra Technologies Corp.,Class A(a) Internet Software & Services - 2.9% Demandware, Inc.(a) Web.com Group, Inc.(a) IT Services - 8.5% Alliance Data Systems Corp.(a) Cardtronics, Inc.(a) FleetCor Technologies, Inc.(a) See Notes to Portfolio of Investments. CENTURY FUNDS Shares Value Information Technology (continued) IT Services (continued) MAXIMUS, Inc. $ Semiconductors & Semiconductor Equipment - 7.6% Mellanox Technologies Ltd.(a) NXP Semiconductor NV(a) Power Integrations, Inc. Tower Semiconductor Ltd.(a) Software - 1.2% Proofpoint, Inc.(a) Total Information Technology Materials - 1.3% Chemicals - 0.1% Ferro Corp.(a) Metals & Mining - 1.2% Horsehead Holding Corp.(a) Total Materials Telecommunication Services - 1.9% Diversified Telecommunication Services - 1.9% Cogent Communications Holdings, Inc. TOTAL COMMON STOCKS (Cost $68,749,116) SHORT-TERM INVESTMENTS - 3.8% Money Market Mutual Funds - 3.8% State Street Institutional U.S. Government Money Market Fund - Investment Class (0.00%(b) 7 Day Yield) TOTAL SHORT-TERM INVESTMENTS (Cost $3,230,210) TOTAL INVESTMENTS - 100.5% (Cost, $71,979,326) Liabilities in Excess of Other Assets - (0.5%) ) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. Abbreviations: Ltd. - Limited NV - Naamloze Vennootschap (Dutch: Limited Liability Company) PLC - Public Limited Company The net unrealized appreciation/depreciation of investments based on federal tax cost as of July 31, 2014 was as follows: Gross appreciation on investments $ Gross depreciation on investments ) Net unrealized appreciation $ Cost of investments for federal income tax purposes $ See Notes to Portfolio of Investments. CENTURY FUNDS NOTES TO PORTFOLIO OF INVESTMENTS JULY 31, 2014 (Unaudited) A. Security Valuations — Equity securities are valued at the last reported sale price or official closing price on the primary exchange or market on which they are traded, as reported by an independent pricing service. If no sale price or official closing price is reported, market value is generally determined based on quotes or closing prices obtained from a quotation reporting system, established market maker, or reputable pricing service. For unlisted securities and for exchange-listed securities for which there are no reported sales or official closing prices, fair value is generally determined using closing bid prices. In the absence of readily available market quotes, securities and other assets will be valued at fair value, as determined in good faith under procedures established by and under the general supervision of the Funds’ Board of Trustees. Short-term obligations, maturing in 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value each business day. A three-tier hierarchy has been established to classify fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability that are developed based on the best information available. Various inputs are used in determining the value of each Fund’s investments as of the reporting period end. These inputs are categorized in the following hierarchy under applicable financial accounting standards: Level 1 — Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Funds have the ability to access at the measurement date; Level 2 — Quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable (either directly or indirectly) for substantially the full term of the asset or liability; Level 3 — Significant unobservable prices or inputs (including the Fund’s own assumptions in determining the fair value of investments) where there is little or no market activity for the asset or liability at the measurement date. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The following is a summary of the inputs used as of July 31, 2014 in valuing the Funds’ investments carried at fair value: Century Shares Trust Investments in Securities at Value* Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks $ $
